^'HnG'fi'

                                                                                  OJ




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON



STATE OF WASHINGTON,                             NO. 71606-9-

                     Respondent,                 DIVISION ONE




ALFONZIA ALLEN,                                  UNPUBLISHED OPINION

                     Appellant.                  FILED: April 27, 2015



       Lau, J. —Alfonzia Allen pleaded not guilty by reason of insanity to assault in the

second degree. He appeals the trial court's order denying him credit against his term of

civil commitment for time spent in jail before his commitment. After Allen filed this

appeal, he completed his term of commitment and was unconditionally released into the

community. Because no issues of continuing and substantial public interest are

implicated, we dismiss this appeal as moot.

                                          FACTS


       On June 1, 2005, Alfonzia Allen pleaded not guilty by reason of insanity to

assault in the second degree. The trial court ordered him committed to Western State

Hospital for medical treatment pursuant to chapter 10.77 RCW. Approximately two
71606-9-1/2


years before his release date,1 Allen filed a motion for immediate release arguing that

due process and equal protection under the state and federal constitutions entitled him

to precommitment credit for time served in jail against his ten year term of civil

commitment. The trial court denied the motion. Allen appealed.

                                        ANALYSIS


       The parties agree that this issue is moot because in March 2015, Allen

completed his term of commitment and was unconditionally released into the

community. But Allen argues that we should consider his appeal as a matter of

substantial public interest. We disagree.

       A case is moot "when it involves only abstract propositions or questions, the

substantial questions in the trial court no longer exist, or a court can no longer provide

effective relief." Spokane Research & Def. Fund v. City of Spokane, 155 Wash. 2d 89, 99,

117 P.3d 1117 (2005). The issue of mootness "is directed at the jurisdiction of the

court." Citizens for Financially Responsible Gov't v. City of Spokane, 99 Wash. 2d 339,

350, 662 P.2d 845 (1983). Consequently, the issue of mootness may be raised at any

time. Citizens, 99 Wash. 2d at 350. "As a general rule, we will not review a question that

has become moot." Citizens, 99 Wash. 2d at 350.

       In rare instances, however, we may exercise our discretion and address a moot

issue where "matters of continuing and substantial public interest are involved."

Sorensen v. City of Bellinqham, 80 Wash. 2d 547, 558, 496 P.2d 512 (1972). We consider

three factors to determine whether a moot issue warrants review: "(1) whether the issue

is of a public or private nature, (2) whether an authoritative determination is desirable to


       1Western State Hospital calculated Allen's release date as March 8, 2015.
                                             -2-
71606-9-1/3

provide future guidance to public officers, and (3) whether the issue is likely to recur."

State v. Veazie. 123 Wash. App. 392, 397, 98 P.3d 100 (2004).

       Allen's appeal does not satisfy any of the three factors required to justify

reviewing it under the public interest exception. His appeal is more private than public,

dealing with fact specific determinations made in his case only. Although it's possible

that these issues will recur, the current statutes, and well established constitutional case

law, appear to give sufficient guidance to public officers. Because the case is moot and

presents no issues of substantial public interest, we dismiss the appeal.




WE CONCUR:




                                              -3-